ORDER
PER CURIAM:
AND NOW, this 11th day of May, 1993, Alan H. Hodesblatt having been suspended for an indefinite period of time from the practice of law in the State of Delaware by Order of the Supreme Court of the State of Delaware dated October 21, 1992; the said Alan H. Hodesblatt having been directed on February 25, 1993, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Alan H. Hodesblatt is suspended from the practice of law in this Commonwealth pursuant to the Order of the Supreme Court of the State of Delaware dated October 21, 1992, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.